                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

ADAM HILL
ADC #601559                                                                         PLAINTIFF

VS.                               3:21-CV-00046-BRW-JJV

JOE PAGE, III, Warden, Grimes Unit, et al.                                       DEFENDANTS

                                            ORDER

         I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge Joe J. Volpe. No objections have been filed, and the time to do so has passed. After

careful review, I approve and adopt the Recommended Disposition in all respects.

         Accordingly, Defendant’s Motion to Dismiss (Doc. 41) is GRANTED, Plaintiff’s claim

against Defendant Creasey is DISMISSED without prejudice, and this case is CLOSED. I

certify that an in forma pauperis appeal from this Order would not be taken in good faith.1

          IT IS SO ORDERED this 29th day of June, 2021.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
